Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1-6 of this application is patentably indistinct from claim 1-6 of Application No. 15872240. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is obvious over Claim 1 of the copending application 15872240.
Claim 2 is obvious over Claim 2 of the copending application 15872240.
Claim 3 is obvious over Claim 5 of the copending application 15872240.
Claim 4 is obvious over Claim 6 of the copending application 15872240.
Claim 5 is obvious over Claim 3,5 of the copending application 15872240.
Claim 6 is obvious over Claim 4,6 of the copending application 15872240.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,2 is/are rejected under 35 U.S.C. 102a as being anticipated by Lee et al (US 20100045898).
Regarding Claim 1,2,
Lee et al discloses (Fig. 3 to Fig. 6) a liquid crystal display panel (200); a plurality of light source packages (120), each having a plurality of light-emitting portions (125) for emitting light; 
[AltContent: textbox (Center points)][AltContent: arrow][AltContent: textbox (Short side going vertically)][AltContent: textbox (Long side going horizontally)][AltContent: textbox (Incident plane)][AltContent: textbox (Exit plane)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    328
    558
    media_image1.png
    Greyscale

Regarding Claim 2,
Lee et al discloses (Fig. 3 to Fig. 6) wherein the plurality of light-emitting portions (125) have respective center points (shown above) that are vertexes of a shape, the shape having a center of gravity at the same level as half of the height of the incident plane of the light guide plate when viewed from the direction of the emitted light.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al (US 20100045898) in view of Rose et al (US 20080084694)
Regarding Claim 3,
Lee et al discloses (Fig. 3 to Fig. 6) a liquid display panel (200); a plurality of light source packages (120), each having a light-emitting plane; and a light guide plate (130) including an incident plane having a height and a width (as shown in pasted figure above), and an exit plane, light emitted from the light source packages being incident on the incident plane and exiting through the exit plane, wherein the incident plane and the exit plane are nonparallel to each other, the light-emitting plane has a plurality of light-emitting portions arranged therein for emitting the light, and two opposing long sides (as shown in pasted figure above) and two opposing short sides when viewed from a direction of the light emitted from the plurality of light- emitting portions, the plurality of light source packages (120) are arranged side by side in a direction along the width so that the light-emitting plane faces the incident plane, the plurality of light-emitting portions (125) of each of the plurality of light source packages (120) are arranged in a direction along the two opposing long sides.
Lee et al does not disclose the two opposing long sides extend oblique to the height of the incident plane, and the plurality of light-emitting portions of each of the plurality of light source packages are arranged in a direction oblique to the height of the incident plane.
Rose et al discloses the two opposing long sides extend oblique to the height of the incident plane, and the plurality of light-emitting portions of each of the plurality of light source packages are arranged in a direction oblique to the height of the incident plane.

Regarding Claim 4,
In addition to Lee et al and Rose et al, Lee et al discloses (Fig. 3 to Fig. 6) wherein the plurality of light-emitting portions have respective center points that are vertexes of a shape, the shape having a center of gravity at the same level as half of the height of the incident plane of the light guide plate when viewed from the direction of the emitted light.
Regarding Claim 5,
In addition to Lee et al and Rose et al, Lee et al discloses (Fig. 3 to Fig. 6) a liquid crystal panel (200); a plurality of light source packages (120), each having a light-emitting plane (the horizontal sections) and two light-emitting portions (the vertical portions) arranged in the light-emitting plane for emitting light; and a light guide plate (130) including an incident plane having a height and a width (as shown in pasted figure above), and an exit plane, light emitted from the light source packages (120) being incident on the incident plane and exiting through the exit plane, wherein the incident plane and the exit plane are nonparallel to each other, the light-emitting plane has two opposing long sides (horizontal) and two opposing short sides (vertical) when viewed from a direction of the light emitted from the two light-emitting portions, the plurality of light source packages (120) are arranged side by side in a direction along the width, the two light-emitting portions of each of the plurality of light source packages are arranged in 
Lee et al does not disclose the two light-emitting portions of each of the plurality of light source packages are arranged in a direction oblique to the height of the incident plane.
Rose et al discloses the two light-emitting portions of each of the plurality of light source packages are arranged in a direction oblique to the height of the incident plane.
It would have been obvious to one of ordinary skill in the art to modify Lee et al to include Rose et al’s two opposing long sides extend oblique to the height of the incident plane, and the plurality of light-emitting portions of each of the plurality of light source packages are arranged in a direction oblique to the height of the incident plane motivated by the desire to obtain different light distributions [0003].
Regarding Claim 6,
In addition to Lee et al and Rose et al, Lee et al discloses (Fig. 3 to Fig. 6) wherein the two light-emitting portions have respective center points that are vertexes of a shape, the shape having a center of gravity at the same level as half of the height of the incident plane of the light guide plate when viewed from the direction of the emitted light.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871